Citation Nr: 0801998	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, and served in the Army National Guard of 
Idaho on periods of active duty for training and inactive 
duty training from January 1982 to April 2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) which denied the benefits sought on appeal.  

The veteran testified before a RO hearing officer in February 
2004.  The hearing transcript has been associated with the 
claims file.  

The Board remanded the case to the RO for further development 
in August 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

Pursuant to the August 2006 Board remand, the RO issued fully 
compliant VCAA notice in August 2006 which provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran's claim was subsequently readjudicated in a June 
2007 supplemental statement of the case; thus, the Board 
finds that any error in notice timing has been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The veteran's service medical records, National Guard service 
medical records, and VA audiological examinations have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B. Background and Evidence

Service medical records indicate that the veteran had left 
ear hearing loss at the time of enlistment due to meningitis 
at age six.  A September 1975 entrance examination reflects 
significant hearing loss in the veteran's left ear and 
hearing within normal limits in the right ear.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss).  

During the September 1975 audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
70
75
75
70
80

The veteran's July 1978 separation examination reflects a 
change in his hearing, particularly as to the right ear.  
Audiological findings were retested on the same day.  For the 
initial July 1978 audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
NR
35
LEFT
85
70
75
NR
90

For the second July 1978 test, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
NR
30
LEFT
80
75
75
NR
95

National Guard audiological evaluations were completed in 
January 1981, February 1986, July 1986, January 1991, 
November 1995, and July 2000.  

On the January 1981 audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
80
65
65
80
95

On the February 1986 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
15
35
LEFT
80
75
80
85
90+

On the July 1986 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
5
20
LEFT
65
60
60
70
90+

On the January 1991 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
30
LEFT
60
65
60
75
110+

On the November 1995 audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
50
LEFT
60
65
60
95
110+

On the July 2000 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
35
50
LEFT
75
75
80
100
100

On the December 2004 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
60
LEFT
105+
105+
105+
105+
105+

The veteran was diagnosed with moderate to moderately severe 
high frequency sensorineural hearing loss.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 0 percent in the left ear.
 
The January 2007 VA audiological evaluation reflects a 
current hearing loss disability in accordance with 38 C.F.R. 
§ 3.385.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
50
65
LEFT
100+
105+
105+
105+
105

The veteran was diagnosed with moderate to moderately severe 
high frequency sensorineural hearing loss in the right ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 percent in the left ear.

C.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, or any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in the line of duty. 38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2007).  Active 
duty for training during includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  

Presumptive periods do not apply to active duty for training 
during or inactive duty for training during.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
active duty for training, or from an injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

December 2004 and January 2007 VA audiological evaluations 
clearly show that the veteran has current bilateral hearing 
loss which amounts to a disability for VA purposes under 38 
C.F.R. § 3.385.  

Service medical records show that the veteran had severe left 
ear hearing loss at the time of enlistment due to childhood 
meningitis.  Right ear hearing was normal.  In this case, the 
veteran's entrance examination expressly notes that the 
veteran had pre-existing left ear hearing at the time of 
enlistment, also reflected by his September 1975 entrance 
audiogram.  No hearing loss disability was noted for the 
right ear.  Thus, the presumption of soundness applies to the 
right ear, but not his left ear.  See 38 C.F.R. § 3.304(b).  
The Board must therefore determine if the current right ear 
hearing loss was incurred in service, and if the veteran's 
left ear hearing loss was aggravated in service.  

The veteran's July 1978 separation examination reflects an 
increase in hearing loss bilaterally, with right ear hearing 
loss which amounts to a disability for VA purposes under 38 
C.F.R. § 3.385 (2007).  Audiological findings on a retest, 
completed on the same day, were still within the limits of 38 
C.F.R. § 3.385 criteria.  

Although the veteran met the current threshold criteria for 
service connection in the July 1978 separation examination, 
an audiological evaluation completed in January 1981, upon 
the veteran's entrance into the National Guard, reflects 
right ear hearing within normal limits.  National Guard 
personnel records and a February 2004 hearing transcript show 
that the veteran served, in relevant part, as a tank system 
mechanic and was exposed to engine noise and main gun firing.  

The veteran has been afforded two VA examinations to 
determine if his current hearing loss is etiologically 
related to service.  A VA examination was completed in 
December 2004.  The examiner stated that the claims folder 
was available and was reviewed prior to the examination.  The 
examiner detailed a history of noise exposure in the 
military, occupational noise exposure, and recreational noise 
exposure.  The examiner discussed audiological examinations 
from the veteran's National Guard service.  The Board notes, 
however, that the examiner did not discuss the veteran's 
separation examination from his period of active service.  
The examiner did note that the veteran had meningitis at 6 
years of age, which resulted in a complete loss of hearing in 
his left ear.  He stated that the veteran enlisted in the 
Army National Guard in 1982 and since he entered the military 
with no hearing his left ear, aggravation of that impairment 
could not occur.    

In regard to the veteran's right ear, the December 2004 
examiner stated that audiograms from 1982 and 1986 show 
puretone thresholds within normal limits.  A 2001 audiogram 
represented a significant decrease in hearing from the 1986 
audiogram.  The examiner stated, "[i]t is not possible to 
determine whether the veteran's hearing was damaged as part 
of his civil service duties or as part of his military 
duties, therefore, his hearing loss is at least as likely as 
not related to military service noise exposure."  

In a February 2005 addendum, which was attached to an e-mail 
requesting clarification of the December 2004 VA opinion, the 
examiner indicated that his opinion was based on speculation 
and that it was not possible to determine whether the 
veteran's hearing was damaged as part of his civilian duties 
or his military duties.    

The Board remanded the case for a second VA opinion for 
clarification.  The veteran was afforded a new VA examination 
in January 2007.  The January 2007 VA examiner reviewed the 
claims file, to include service medical records.  The 
examiner stated, "[s]ervice medical records indicate that 
the veteran had no hearing in his left ear at the time of 
enlistment due to meningitis at age 6 years.  He had normal 
hearing in the right ear."  The examiner stated that right 
ear hearing loss for VA purposes was not documented until 
audiograms dated in 1991, 1995, 1999, and 2001. 

The examiner interviewed the veteran.  From 1978 to 1981, the 
veteran did civilian janitorial and commercial insulation 
work.  He stated that it was not noisy.  From 1981 to 2001, 
the veteran worked as a full time employee of the Idaho 
National Guard.  For the first three years, he served a 
Vulcan crewman where he was exposed to canon firing with use 
of a helmet which had some hearing protection built in.  
Following this, he worked on M-1 and M-60 tanks for 20 years 
where he was exposed to noise from the main gun and engines.  
He had hearing protection, both earmuffs and earplugs.  Since 
2001, the veteran had owned and operated a small engine 
repair business where he used earmuffs if necessary.  

The examiner stated that the veteran had no hearing in his 
left ear at enlistment due to childhood illness.  The right 
ear hearing thresholds remained normal for VA purposes until 
1991.  The examiner stated that she did not know exactly how 
much time was spent on active duty following the 1983 rating 
or exactly what the veteran's noise exposure was during these 
active duty periods.  She stated that it is clear the veteran 
had noise exposure in his civilian work with the National 
Guard and in his recreational activities.  It would be mere 
speculation to say where the active duty periods aggravated 
his right ear hearing loss.  She opined that the right ear 
hearing loss was less likely than not due to active duty 
noise exposure.  

Both December 2004 and January 2007 VA examiners reviewed a 
September 1975 audiological examination completed at the time 
of his enlistment.  Both examiners clearly state that the 
veteran had complete loss of hearing in his left ear at the 
time of enlistment due to meningitis at the age of six.  The 
December 2004 VA examiner further stated that since the 
veteran entered the military with no hearing his left ear, 
aggravation of that impairment could not occur.  Because two 
VA examiners found that the veteran already had complete loss 
of hearing in the left ear at the time of his enlistment, and 
a VA examiner has opined that aggravation of that impairment 
could not occur, the Board finds by clear and unmistakable 
evidence, that the pre-existing left ear hearing loss was not 
aggravated during service or during relevant periods of 
active duty for training or inactive duty training.  Service 
connection for left ear hearing loss is not warranted.  

With respect to the veteran's right ear hearing loss, where 
service medical records clearly reflect an objectively 
measurable and measured worsening of hearing during service, 
the Board is required to determine whether that worsening 
constituted an in-service "increase in disability."  
Hensley v. Brown, 5 Vet. App. 155, 161 (1993). 
Although the veteran met the current threshold criteria for 
service connection in the July 1978 separation examination, 
an audiological evaluation completed in January 1981, upon 
the veteran's entrance into the National Guard, reflects 
right ear hearing within normal limits.  This examination was 
completed just two and a half years later.  Subsequent 
audiological examinations completed in February 1986, July 
1986, January 1991, November 1995, and July 2000 were more 
consistent with the results of the veteran's January 1981 
National Guard entrance examination, and reflect a gradual 
increase in hearing disability.  The July 1978 separation 
audiogram reflects a greater degree of hearing loss at 500, 
1000, and 2000 Hertz than all of the veteran's National Guard 
audiological evaluations and his two current VA audiological 
evaluations.  In light of the foregoing, the Board finds that 
the results of the veteran's July 1978 separation audiograms 
are not consistent with his overall hearing loss disability 
picture, and service connection cannot be based on the 
results of the July 1978 audiograms alone.  The July 1978 
audiograms do not reflect a permanent increase in disability.  
A nexus between the veteran's current right ear hearing loss 
and service is required to establish service connection in 
this case. 

Although the December 2004 VA examiner initially stated that 
the veteran's right ear hearing loss was at least as likely 
as not related to military service, the examiner based this 
on the rationale that it was not possible to determine 
whether the veteran's hearing was damaged as part of his 
civil service duties or as part of his military duties.  VA 
regulation provides that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).  Accordingly, 
this opinion is insufficient evidence of a nexus or 
relationship between current right ear hearing loss and 
service.  Further, in a February 2005 addendum the same VA 
examiner clarified that his December 2004 opinion was based 
on speculation, and that it is not possible to determine 
whether the veteran's hearing was damaged as part of his 
civilian duties or his military duties.      

A January 2007 VA examiner stated that it was clear the 
veteran had noise exposure in his civilian work with the 
National Guard and in his recreational activities.  She 
opined that it would be mere speculation to say whether the 
active duty periods aggravated his right ear hearing loss.  
She opined that the right ear hearing loss was less likely 
than not due to active duty noise exposure.  

The Board emphasizes in this case, that a claim for service 
connection cannot be based on speculation.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  The December 2004 VA examiner 
concluded that it is not possible to determine whether the 
veteran's hearing was damaged as part of his civilian duties 
or his military duties.  The January 2007 VA examiner 
indicated that it would be would be mere speculation to say 
whether the active duty periods aggravated his right ear 
hearing loss, and concluded that hearing loss was less likely 
than not due to active duty noise exposure.  Competent 
medical record does not establish that the veteran's right 
ear hearing loss was incurred or aggravated in service, to 
include relevant periods of active duty for training and 
inactive duty for training.  Therefore, the Board finds that 
service connection for right ear hearing loss is not 
warranted. 

C.  Conclusion

Although the veteran has bilateral hearing loss, competent 
medical evidence does not establish that the disability was 
incurred or aggravated in service, and no nexus has been 
established between the veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


